Citation Nr: 1105952	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a bilateral hand/wrist 
disability, to include carpel tunnel syndrome and/or arthritis.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1989 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In November 2010, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development of the record is needed 
prior to appellate consideration of the claims.  VA must provide 
an examination when there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) some 
indication that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

In regard to the appellant's claim for service connection for 
sleep apnea, a November 1991 service treatment record indicates 
that the appellant reported nocturnal wheezing.  He reported that 
he awoke every night between 2:00 and 3:00 am, with tightness in 
his chest.  He reported that it felt hard to breathe.  A July 
1995 service treatment record notes that the appellant complained 
of fatigue since June 1993.  He reported that he slept five to 
eight hours a day, uninterrupted, usually six hours or higher, 
and that he was tired regardless of sleep.  He reported that his 
wife noted snoring and apneic episodes.  The appellant complained 
of daytime hypersomnolence.  A December 2009 VA treatment record 
reflects that the appellant had insomnia with sleep apnea.  The 
appellant's VA treatment records also reflect that he has been 
using a continuous positive airway pressure (CPAP) machine.  

In an August 2010 statement, the appellant's wife reported that 
during active service, the appellant began having sleep problems.  
She reported that he would snore very loudly and constantly wake 
himself up.  She also noted that there were times when he 
appeared to stop breathing.  She reported that the appellant 
continued having sleep problems after he was discharged.  At the 
November 2010 Board hearing, the appellant's wife also stated 
that in the mid-1990s, the appellant would snore and it would 
sound like he stopped breathing.  (See November 2010 Board 
Hearing Transcript (Tr.) at p. 8).  The appellant asserts that he 
has had sleep problems since service.  (See October 2008 notice 
of disagreement).  The appellant and his wife are competent to 
report symptoms capable of lay observation, such as snoring.  
Thus, there is evidence of a current disability, that the 
appellant had possible symptoms of sleep apnea in service, and an 
indication that sleep apnea may be associated with his in-service 
sleep problems.  However, the appellant has not been afforded a 
VA examination addressing the etiology of sleep apnea.  See 
38 C.F.R. § 3.159(c)(4) (stating that a medical examination is 
necessary if the evidence of record does not contain sufficient 
competent medical evidence to decide the claim).  Therefore, the 
appellant should be scheduled for a VA examination to determine 
whether the appellant has sleep apnea that is related to service.  

Additionally, a March 2008 VA treatment record indicates that 
appellant was evaluated in a February 2008 sleep study.  The 
March 2008 VA treatment record notes that the original signed 
copy of the sleep study is on file at the Indiana University 
Center for Sleep Study Disorders.  It also notes that a document 
is attached.  However, the September 2008 rating decision noted 
that "we were not able to access the results of your sleep 
study."  As the results of the February 2008 sleep study may be 
pertinent to the appellant's claim for service connection for 
sleep apnea, the record should be obtained.  

In regard to the issue of entitlement to service connection for 
bilateral hand/wrist disability, to include carpal tunnel 
syndrome and arthritis, a February 2008 VA treatment record 
reflects that the appellant had a provisional diagnosis of carpal 
tunnel syndrome and was provided with bilateral wrist splints.  A 
November 1993 service treatment record indicates the appellant 
jammed his middle finger and there was minor capsular swelling.  
No gross deformity was found and X-rays were negative.  The 
appellant testified that while in service, he would wake up most 
mornings and could not close his hands due to stiffness.  (See 
Tr. at p. 24).  In a September 2009 statement, the appellant's 
wife reported that the appellant is not able to close his fingers 
into a fist in most mornings.  She noted that this problem has 
been around since before surgery on his back in November 2004.  
At the November 2010 Board hearing, the appellant stated that he 
received treatment for carpel tunnel syndrome in service.  (See 
Tr. at p. 25-26).  However, in earlier statements, the appellant 
reported that he never sought treatment until after leaving 
service.  (See March 2010 statement).  The appellant contends 
that he has had symptoms of carpal tunnel syndrome since he was 
in service.  (See Tr. at p. 24).  As a lay person, the appellant 
is competent to report that he had symptoms of wrist and hand 
pain in service and since service.  The February 2008 VA 
treatment record indicates that the appellant had a preliminary 
diagnosis of carpal tunnel syndrome.  The appellant's statement 
that he has had continuous symptoms of carpal tunnel syndrome 
since service indicates that there may be an association between 
the disability and service.  Additionally, the November 1993 
service treatment record indicates the appellant had a hand 
injury in service.  The appellant has not been afforded a VA 
examination addressing the etiology of bilateral hand/wrist 
disability, to include carpal tunnel syndrome and/or arthritis.  
Thus, the Board finds that the appellant should be scheduled for 
a VA examination.  

Finally, the VA treatment records in the file only date to 
December 2009.  The Board finds that the appellant's complete VA 
treatment records from December 2009 to present would be useful 
in considering the issues on appeal.  



Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from December 2009 to present.  If no 
records are available, the claims folder must 
indicate this fact.

2. After securing any necessary release from 
the appellant, obtain a copy of the report of 
the February 2008 sleep study, noted in the 
March 2008 VA treatment record, from the 
Indiana University Center for Sleep Study 
Disorders.  If no records are available, the 
claims folder must indicate this fact. 

3. Following the completion of the above, 
schedule the appellant for VA examinations 
with the appropriate clinician(s) to 
determine the following:

*	Whether it is at least as likely as not 
that the appellant has a sleep 
disability, to include sleep apnea, that 
is related to active service.  

*	Whether it is at least as likely as not 
that the appellant has a hand/wrist 
disability, to include carpal tunnel 
syndrome and/or arthritis, that is 
related to active service.

The VA clinicians are requested to provide a 
thorough rationale for all opinions provided. 
The clinicians should review the claims 
folder and this fact should be noted in the 
accompanying medical reports.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood).

The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the clinicians are unable to provide an 
opinion without resorting to speculation, the 
clinicians should explain why a definitive 
opinion cannot be provided.

4. Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for sleep apnea and entitlement to service 
connection for a hand/wrist disability, to 
include carpal tunnel syndrome and/or 
arthritis.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


